                                                                     Case 3:20-cv-00303-RFB-VCF Document 51 Filed 06/17/20 Page 1 of 5



                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Brian R. Hardy, Esq.
                                                                3 Nevada Bar No. 10068
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                6 bhardy@maclaw.com
                                                                    Attorneys for Defendant Frank Hunewill
                                                                7
                                                                                            UNITED STATES DISTRICT COURT
                                                                8
                                                                                                    DISTRICT OF NEVADA
                                                                9
                                                                  CALVARY CHAPEL DAYTON VALLEY,                            Case Number:
                                                               10                                                    3:20-cv-00303-LRH-CLB
                                                                                                 Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                  DEFENDANT FRANK HUNEWILL’S
                                                               12                                                  LIMITED OPPOSITION TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  STEVE SISOLAK, in his official capacity as    PLAINTIFF’S EX PARTE MOTION
                                                               13 Governor of Nevada; AARON FORD, in his        AND MEMORANDUM IN SUPPORT
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  official capacity as Attorney General of       FOR AN INJUNCTION PENDING
                                                               14 Nevada; FRANK HUNEWILL, in his official                    APPEAL
                                                                  capacity as Sheriff of Lyon County,
                                                               15
                                                                                                 Defendant.
                                                               16

                                                               17         Defendant, Frank Hunewill, in his official capacity as Sheriff of Lyon County, (the
                                                               18 “Sherriff”), by and through his attorneys of record, the law firm of Marquis Aurbach

                                                               19 Coffing, hereby files his Limited Opposition to Plaintiff’s Ex Parte Motion and

                                                               20 Memorandum in Support for an Injunction Pending Appeal [ECF No. 47] filed in the above

                                                               21 referenced matter. This Opposition is made and based upon the attached Memorandum of

                                                               22 Points and Authorities, all pleadings and papers on file herein, and any oral argument

                                                               23 allowed at the time of the hearing.

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                          Page 1 of 5
                                                                                                                             MAC:11779-164 4072206_1 6/17/2020 1:59 PM
                                                                       Case 3:20-cv-00303-RFB-VCF Document 51 Filed 06/17/20 Page 2 of 5



                                                                1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                2 I.       INTRODUCTION
                                                                3          On June 9, 2020, this Court conducted a hearing on Plaintiff’s motions for a
                                                                4 temporary restraining order and preliminary injunction filed on May 28 and May 29, 2020.

                                                                5 See ECF Nos. 9, 19. After considering all pleadings, papers and evidence on file and the

                                                                6 arguments of the parties, the Court issued its Order denying both motions. See ECF No. 43.

                                                                7 Plaintiff’s acknowledge the same standard applies to an injunction pending appeal as applied

                                                                8 to is prior motion and proffer no new evidence or arguments in favor of its position. See

                                                                9 ECF No. 47 at 2:5-8. Rather, Plaintiff acknowledges that its pending motion is nothing

                                                               10 more than the exhaustion of procedural hurdle on its way to the Ninth Circuit. Id. at 3:3-10.

                                                               11 Given the foregoing, there is nothing new or novel that can or should change this Court’s
MARQUIS AURBACH COFFING




                                                               12 Order.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 II.      LEGAL ARGUMENT
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14          In evaluating a motion for an injunction pending appeal, the court considers whether
                                                               15 the moving party has demonstrated that (1) they are likely to succeed on the merits, (2) they

                                                               16 are likely to suffer irreparable harm in the absence of preliminary relief, (3) the balance of

                                                               17 equities tips in their favor, and (4) an injunction is in the public interest. Winter v. Nat. Res.

                                                               18 Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Feldman v. Ariz. Sec’y of State’s Office,

                                                               19 843 F.3d 366, 367 (9th Cir. 2016) (“The standard for evaluating an injunction pending

                                                               20 appeal is similar to that employed by district courts in deciding whether to grant a

                                                               21 preliminary injunction.”).

                                                               22          Given this Court denied Plaintiff’s request for a preliminary injunction, it must first
                                                               23 pursue an injunction pending appeal here before it may request one on an emergency basis

                                                               24 from the Ninth Circuit. See Fed. R. App. P. 8(a)(1)(C); Ninth Circuit Rule 27-3(c)(v). As

                                                               25 such, the Sherriff incorporates his legal arguments from his prior submission in opposition

                                                               26 to Plaintiff’s request for a preliminary injunction. See ECF No. 32. In sum, and without
                                                               27 waiving any specific arguments made therein or at the hearing in this matter, the Sherriff
                                                                                                              Page 2 of 5
                                                                                                                                  MAC:11779-164 4072206_1 6/17/2020 1:59 PM
                                                                      Case 3:20-cv-00303-RFB-VCF Document 51 Filed 06/17/20 Page 3 of 5



                                                                1 acknowledges that the United States Supreme Court recently issued a determination denying

                                                                2 similarly sought injunctive relief for a church challenging California’s temporary restrictions

                                                                3 on public gatherings in light of COVID-19 wherein it stated:

                                                                4          The precise question of when restrictions on particular social activities should
                                                                           be lifted during the pandemic is a dynamic and fact-intensive matter subject
                                                                5          to reasonable disagreement. Our Constitution principally entrusts “[t]he
                                                                           safety and the health of the people” to the politically accountable officials of
                                                                6          the States “to guard and protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38
                                                                           (1905). When those officials “undertake[ ] to act in areas fraught with
                                                                7          medical and scientific uncertainties,” their latitude “must be especially
                                                                           broad.” Marshall v. United States, 414 U. S. 417, 427 (1974). Where those
                                                                8          broad limits are not exceeded, they should not be subject to second-guessing
                                                                           by an “unelected federal judiciary,” which lacks the background,
                                                                9          competence, and expertise to assess public health and is not accountable to
                                                                           the people. See Garcia v. San Antonio Metropolitan Transit Authority, 469 U.
                                                               10          S. 528, 545 (1985).
                                                               11 See South Bay United Pentecostal Church, et al. v. Newsom, et al. Case No. 19A1044, 2020
MARQUIS AURBACH COFFING




                                                               12 WL 2813056 at *2 (May 29, 2020). Further, the Sheriff affirms that the “question of when
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 restrictions on particular social activities should be lifted during the pandemic is a dynamic
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 and fact-intensive matter subject to reasonable disagreement.” Id. (emphasis added). Such

                                                               15 questions of fact may not be best accomplished through general directives. Rather, it is

                                                               16 important for the officials entrusted to “to guard and protect” the “safety and health of the

                                                               17 people” to act in such areas. Id. (citing Jacobson, 197 U.S. at 38).

                                                               18          Here, each county and their elected officials should be afforded discretion and
                                                               19 latitude with respect to the enforcement of all such restrictions. Here, the Sheriff has not and

                                                               20 will not be using his limited law enforcement resources to monitor church attendance and/or

                                                               21 parishioners’ adherence to social distancing recommendations.             Rather, the Sherriff is
                                                               22 optimistic that his fellow Lyon County residents will reasonably adhere to all CDC

                                                               23 guidelines and he encourages Lyon County residents to act appropriately to assure they and

                                                               24 their neighbors remain safe and healthy. Nevertheless, if there is a call, complaint or issue

                                                               25 reported, then such will be investigated and afforded the appropriate response necessary

                                                               26 under the circumstances.
                                                               27
                                                                                                             Page 3 of 5
                                                                                                                                 MAC:11779-164 4072206_1 6/17/2020 1:59 PM
                                                                     Case 3:20-cv-00303-RFB-VCF Document 51 Filed 06/17/20 Page 4 of 5



                                                                1 III.    CONCLUSION
                                                                2         Given the lack of any new arguments, evidence or changes in the state of the law,
                                                                3 this Court should deny Plaintiff’s Motion so that it can exhaust this procedural hurdle on its

                                                                4 way to the Ninth Circuit.

                                                                5         Dated this 17th day of June, 2020.
                                                                6
                                                                                                                MARQUIS AURBACH COFFING
                                                                7

                                                                8
                                                                                                                By /s/ Brian R. Hardy, Esq.
                                                                9                                                  Craig R. Anderson, Esq.
                                                                                                                   Nevada Bar No. 6882
                                                               10                                                  Brian R. Hardy, Esq.
                                                                                                                   Nevada Bar No. 10068
                                                               11                                                  10001 Park Run Drive
MARQUIS AURBACH COFFING




                                                                                                                   Las Vegas, Nevada 89145
                                                               12                                                  Attorney(s) for Defendant Frank Hunewill
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 4 of 5
                                                                                                                               MAC:11779-164 4072206_1 6/17/2020 1:59 PM
                                                                     Case 3:20-cv-00303-RFB-VCF Document 51 Filed 06/17/20 Page 5 of 5



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing DEFENDANT FRANK
                                                                3 HUNEWILL’S LIMITED OPPOSITION TO PLAINTIFF’S EX PARTE MOTION

                                                                4 AND MEMORANDUM IN SUPPORT FOR AN INJUNCTION PENDING APPEAL

                                                                5 with the Clerk of the Court for the United States District Court by using the court’s CM/ECF

                                                                6 system on the 17th day of June, 2020.

                                                                7         [SI     I further certify that all participants in the case are registered CM/ECF users
                                                                8 and that service will be accomplished by the CM/ECF system.

                                                                9         El      I further certify that some of the participants in the case are not registered
                                                               10 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                               11 or have dispatched it to a third-party commercial carrier for delivery within 3 calendar days
MARQUIS AURBACH COFFING




                                                               12 to the following non-CM/ECF participants:
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Jason D. Guinasso                                Craig A. Newby
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  500 Damonte Ranch Pkwy, Ste 980                  Office of the Attorney General
                                                               14 Reno, NV 89521                                   100 N. Carson St.
                                                                  jguinasso@hutchlegal.com                         Carson City, NV 89701
                                                               15                                                  Attorney for Defendant Steve Sisolak and
                                                                                                                   Aaron Ford
                                                               16
                                                                  Kristen K. Waggoner
                                                               17 Ryan J. Tucker
                                                                  Jeremiah Galus
                                                               18 ALLIANCE DEFENDING FREEDOM
                                                                  15100 N. 90th St.
                                                               19 Scottsdale, AZ 85260
                                                                  kwaggoner@adflegal.org
                                                               20 rtucker@adflegal.org
                                                                  jgalus@adflegal.org
                                                               21
                                                                  David A. Cortman
                                                               22 ALLIANCE DEFENDING FREEDOM
                                                                  1000 Hurricane Shoals Rd. NE Ste. D-1100
                                                               23 Lawrenceville, GA 30043
                                                                  dcortman@ADFlegal.og
                                                               24 pro hac vice fapplication forthcoming
                                                                  Attorneys for Plaintiff Calvary Chapel
                                                               25 Dayton Valley

                                                               26
                                                                                                                /s/ Michelle Monkarsh
                                                               27                                               an employee of Marquis Aurbach Coffing
                                                                                                            Page 5 of 5
                                                                                                                               MAC:11779-164 4072206_1 6/17/2020 1:59 PM
